DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The prior-filed application is Application No. 16/023,130, filed on June 29, 2018.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 415 in FIG. 4 and 835 in FIG. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In paragraph [0065], reference characters 5xx throughout the paragraph should be amended for consistency with FIG. 7.  (Emphasis added.)    For example, reference characters “505A0-507A0”, “505A0-507A0”, etc. should be amended to “705A0-707A0”, “705A0-707A0”, etc.  Similarly, please amend paragraph [0068].
In paragraph [0080], reference characters 7xx throughout the paragraph should be amended for consistency with FIG. 9.  (Emphasis added.)  For example, reference characters “702A”, “702B”, etc. should be amended to “902A”, “902B”, etc.  
In paragraphs [0095]-[0096], “storage device (e.g., drive unit) 1116” should be amended for consistency with FIG. 11.  Note that FIG. 11 shows “sensor(s) 1116”.  
In paragraph [0099], “storage 1121 device” should be amended “storage device 1121” for consistency with FIG. 11.  (Emphasis added.)
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-2, 4-7, 9, 11-12, 14, 17, and 21-24 are objected to because of the following informalities:
In claim 1, line 6, “receipt of the command” may be amended to “the receipt of the command” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 7, “write data” may be amended to “write the data” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 7, “the NAND component; and” may be amended to “the NAND component;” to correct a grammatical error.  (Emphasis added.)  
In claim 1, lines 8-15, “the ECC code … wherein the ECC bytes … to hold ECC” may be amended to “the ECC … wherein the unused ECC bytes … to hold an ECC” to follow proper antecedent basis and to correct a grammatical error.  (Emphasis added.)  
In claim 1, lines 16-17, “write the temperature … with the ECC” may be amended to “write the temperature … with the calculated ECC” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, lines 18-19, “receive a read command … the NAND component; and” may be amended to “receive a read command … the NAND component;” to correct a grammatical error.  (Emphasis added.)  
In claim 2, line 1, “wherein, to enable the recovery operation using the temperature,” may be amended to follow proper antecedent basis.  For example, the limitation may be amended to “wherein the enable the recovery operation using the temperature includes” or “wherein the enablement of the recovery operation using the temperature includes”.  (Emphasis added.)  
In claim 4, line 2, “part of the page” may be amended to “a part of a page” to correct a grammatical error.  (Emphasis added.)  
In claim 5, lines 2-4, “a single-level cell encoding, and … the SLC encoding” may be amended to “a single-level cell (SLC) encoding, and … the SLC encoding” for clarity by defining an acronym for subsequent usage thereof.  (Emphasis added.)  
In claim 6, lines 1-2, “wherein the management portion of the NAND component is encoded with error correction” may be amended to “wherein the management portion is of the NAND component and is encoded with an error correction” to correct a grammatical error.  (Emphasis added.)  
In claim 7, lines 2-3, “the cross-temperature read-recovery operation” may be amended to “a cross-temperature read-recovery operation” to correct a grammatical error.  (Emphasis added.)  
In claim 9, lines 2-3, “wherein, to modify the maintenance operation,” may be amended to follow proper antecedent basis.  For example, the limitation may be amended to “wherein the modify the maintenance operation includes” or “wherein the modification of the recovery operation includes”.  (Emphasis added.)  
In claim 12, line 11, “space” may be amended to “a space” to correct a grammatical error.  (Emphasis added.)  
In claim 14, lines 1-3, “wherein, to read the data and the temperature, … wherein to select the recovery operation using the temperature,” may be amended to follow proper antecedent basis.  For example, the limitation may be amended to “wherein the read the data and the temperature includes … wherein the select the recovery operation using the temperature includes” or “wherein the reading of the data and the temperature includes … wherein the selection of the recovery operation using the temperature includes”.  (Emphasis added.)  
In claim 21, lines 1-2, “the dedicated ECC portion of the memory page” may be amended to “the dedicated ECC portion of the memory device” to follow proper antecedent basis.  (Emphasis added.)  
In claim 22, line 2, “error correction” may be amended to “an error correction” to correct a grammatical error.  (Emphasis added.)  
In claim 23, lines 1-3, “wherein, to obtain the temperature, … in response to receiving the command” may be amended to follow proper antecedent basis.  For example, the limitation may be amended to “wherein the obtain the temperature includes … in response to the receive the command to write the data to the memory page” or “wherein the obtainment of the temperature includes … in response to the receipt of the command to write the data to the memory page”.  (Emphasis added.)  
Claims (e.g., claim 11, lines 2-3; claim 12, line 6; claim 17, line 2; claim 24, line 1; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“an interface to a memory device” in claim 12.
The disclosure of the application describes corresponding structures of the claim limitations in paragraphs [0036]-[0037] of the specification, and shows the corresponding structures in FIG. 1 of the drawings.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 5, 6, 12, 16-18, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20, 21, 22, and 24-26 of U.S. Patent No. US 11,061,606 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons as shown below.

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 19.  A device for NAND temperature-aware operations, the device comprising: 
a NAND array including a NAND component; and 
a controller configured to: 
receive a command to write data to the NAND component, wherein the NAND component is a page; 
obtain a temperature corresponding to the NAND component in response to receipt of the command; 
execute the command to write data to the NAND component, wherein to execute the command, the controller 



writes the temperature into a management portion of the device that is separate from a user portion of the device to which the data is written, 

wherein the management portion into which the temperature is written includes unused error correction code (ECC) bytes of the page, 
wherein the ECC bytes of the page is space pre-dedicated by the controller to hold ECC for the page and distinct from flag bytes for the page, and wherein the temperature data is written when the ECC is calculated for the page; 



read, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and 
enable a recovery operation using the temperature.
Claim 1.  A storage device comprising: 


a NAND array that includes a NAND component; and 
a controller configured to: 
receive a command to write data to the NAND component; 

obtain a temperature corresponding to the NAND component in response to receipt of the command; 
execute the command to write data to the NAND component including the controller configured to: 
calculate an error correction code (ECC) for the data being written to the NAND component; and 
write the ECC code to a management portion of the storage device that is separate from a user portion of the storage device to which the data is written, 
wherein the management portion into which the temperature is written includes unused error correction code bytes, 
wherein the ECC bytes are pre-dedicated by the controller to hold ECC for the NAND component and distinct from flag bytes; and 
write the temperature to the management portion along with the ECC; 
receive a read command to read the data from the NAND component; and 
read, in response to the read command, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and 
enable a recovery operation using the temperature read from the NAND component.


Claim 1 of the instant application is directed to a storage device that is substantially identical to a device of claim 19 of the patent, except that claim 1 of the instant application comprises additional limitations of “calculate an error correction code (ECC) for the data being written to the NAND component; and … write the temperature to the management portion along with the ECC; receive a read command to read the data from the NAND component”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the storage device having the controller that calculates an error correction code (ECC) for the data being written to the NAND component, writes the temperature to the management portion along with the ECC, and enables a recovery operation using the temperature read from the NAND component after the controller receives a read command to read the data from the NAND component in order to enhance the reliability of the storage device. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 20.  The device of claim 19, wherein, to enable the recovery operation using the temperature, the controller is configured to:
compare the temperature to a second threshold; and
perform a cross-temperature read-recovery operation in response to the temperature being beyond the second threshold.
Claim 2.  The storage device of claim 1, wherein, to enable the recovery operation using the temperature, the controller is configured to: 
compare the temperature to a threshold; and 
perform a cross-temperature read-recovery operation in response to the temperature being beyond the threshold.


The table immediately above contains only relevant portions of claim 20 of the patent and claim 2 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 20 of the patent and claim 2 of the instant application.

Claim 2 of the instant application is directed to the storage device that is substantially identical to the device of claim 20 of the patent, except that claim 2 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 20 of the patent and claim 2 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 21.  The device of claim 19, 
wherein the management portion is part of the page, 


wherein the management portion 

is programmed using a single-level cell (SLC) encoding, and 
wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.
Claim 4.  The storage device of claim 1, 
wherein the management portion is part of the page.

Claim 5.  The storage device of claim 4, 
wherein the management portion of the page 
is programmed using a single-level cell encoding, and 
wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.


The table immediately above contains only relevant portions of claim 21 of the patent and claim 5 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 21 of the patent and claim 5 of the instant application.

Claim 5 of the instant application is directed to the storage device that is substantially identical to the device of claim 21 of the patent, except that claim 5 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 21 of the patent and claim 5 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 22.  The device of claim 19, 
wherein the management portion 

is encoded with error correction.
Claim 6.  The storage device of claim 1, 
wherein the management portion of the NAND component 
is encoded with error correction.


The table immediately above contains only relevant portions of claim 22 of the patent and claim 6 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 22 of the patent and claim 6 of the instant application.

Claim 6 of the instant application is directed to the storage device that is substantially identical to the device of claim 22 of the patent, except that claim 6 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 22 of the patent and claim 6 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 19.  A device for NAND temperature-aware operations, the device comprising: 
a NAND array including a NAND component; and 
a controller configured to: 
receive a command to write data to the NAND component, wherein the NAND component is a page; 
obtain a temperature corresponding to the NAND component in response to receipt of the command; 
execute the command to write data to the NAND component, wherein to execute the command, the controller 



writes the temperature into a management portion of the device that is separate from a user portion of the device to which the data is written, wherein the management portion into which the temperature is written includes unused error correction code (ECC) bytes of the page, 
wherein the ECC bytes of the page is space pre-dedicated by the controller to hold ECC for the page and distinct from flag bytes for the page, and wherein the temperature data is written when the ECC is calculated for the page; 
read, in response to a read for the NAND component, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and 
enable a recovery operation using the temperature.
Claim 12.  An apparatus comprising: 


an interface to a memory device that includes a memory page; and 
a processing circuitry configured to: 
receive a command to write data to the memory page; 

obtain a temperature corresponding to the memory page in response to receipt of the command; 
execute the command to write data to the memory page including 




writing the temperature into a dedicated error correction code (ECC) portion of the memory device that is separate from a user portion of the memory device, 



the dedicated ECC portion being space that is pre-dedicated by the processing circuitry to hold ECC data; 




read, in response to a command to read the memory page, the data from the user portion and the temperature from the dedicated ECC portion; and 
select a recovery operation using the temperature.


Claim 12 of the instant application is directed to an apparatus that is substantially identical to a device of claim 19 of the patent, except that claim 12 of the instant application comprises additional limitations of “an interface to a memory device … a processing circuitry configured to: … writing the temperature into a dedicated error correction code (ECC) portion … the dedicated ECC portion being space that is pre-dedicated by the processing circuitry to hold ECC data … read, in response to a command to read the memory page, the data from the user portion and the temperature from the dedicated ECC portion; and select a recovery operation using the temperature”.  (Emphasis added.)  The additional limitations would have been obvious variations of the invention defined in the claim of the patent because it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement an interface to a memory device and a processing circuitry (e.g., a controller) configured to receive a command to write data to the memory page of the memory device by writing the temperature into a dedicated error correction code (ECC) portion (e.g., a management portion) to select, in an effort to enable, a recovery operation using the temperature in order to enhance the reliability of the storage device.  

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 24.  The device of claim 19, wherein the controller is arranged to modify a maintenance operation on the NAND component based on the temperature stored in the management portion.
Claim 16.  The apparatus of claim 12, wherein the processing circuitry is arranged to modify a maintenance operation on the memory page based on the temperature stored in the dedicated ECC portion.


The table immediately above contains only relevant portions of claim 24 of the patent and claim 16 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 24 of the patent and claim 16 of the instant application.

Claim 16 of the instant application is directed to the storage device that is substantially identical to the device of claim 24 of the patent, except that claim 16 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 24 of the patent and claim 16 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 25.  The device of claim 24, wherein the maintenance operation is a refresh of the NAND component, and wherein, to modify the maintenance operation, the controller 

adjusts thresholds to perform the refresh based on the temperature.
Claim 17.  The apparatus of claim 16, wherein the maintenance operation is a refresh of the memory page, and wherein, to modify the maintenance operation, the processing circuitry is configured to 
adjust thresholds to perform the refresh based on the temperature.


The table immediately above contains only relevant portions of claim 25 of the patent and claim 17 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 25 of the patent and claim 17 of the instant application.

Claim 17 of the instant application is directed to the storage device that is substantially identical to the device of claim 25 of the patent, except that claim 17 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 25 of the patent and claim 17 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 26.  The device of claim 24, wherein the maintenance operation is a retirement of the NAND component, and wherein, to modify the maintenance operation, the controller adjusts thresholds to perform the retirement based on the temperature.
Claim 18.  The apparatus of claim 16, wherein the maintenance operation is a retirement of the memory page.


The table immediately above contains only relevant portions of claim 26 of the patent and claim 18 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 26 of the patent and claim 18 of the instant application.

Claim 18 of the instant application is directed to the storage device that is substantially identical to the device of claim 26 of the patent, except that claim 18 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 26 of the patent and claim 18 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 21.  The device of claim 19, wherein the management portion is part of the page, 




wherein the management portion is 

programmed using a single-level cell (SLC) encoding, and wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.
Claim 20.  The apparatus of claim 12, wherein the memory page is a NAND flash device.

Claim 21.  The apparatus of claim 20, wherein the dedicated ECC portion of the memory page is 
programmed using a single-level cell (SLC) encoding, and wherein the user portion is programmed using an encoding with a greater density than the SLC encoding.


The table immediately above contains only relevant portions of claim 21 of the patent and claim 21 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 21 of the patent and claim 21 of the instant application.

Claim 21 of the instant application is directed to the storage device that is substantially identical to the device of claim 21 of the patent, except that claim 21 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 21 of the patent and claim 21 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

U.S. Patent No. US 11,061,606 B2
Instant Application 17/373,301
Claim 22.  The device of claim 19, wherein the management portion is encoded with error correction.
Claim 22.  The apparatus of claim 12, wherein the dedicated ECC portion is encoded with error correction.


The table immediately above contains only relevant portions of claim 22 of the patent and claim 22 of the instant application for comparison purpose.  Please refer to the table above that is associated with comparison between remaining portions of claim 22 of the patent and claim 22 of the instant application.

Claim 22 of the instant application is directed to the storage device that is substantially identical to the device of claim 22 of the patent, except that claim 22 of the instant application comprises the additional limitations mentioned above in comparison between the remaining portions of claim 22 of the patent and claim 22 of the instant application.  The additional limitations would have been obvious variations of the invention defined in the claim of the patent due to the same reason stated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-14, 16-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2016/0117216 A1), hereinafter “Muchherla”, in view of Cadigan et al. (US 2019/0171520 A1), hereinafter “Cadigan”.

Regarding claim 1, Muchherla teaches: 
A storage device comprising:
a NAND array that includes a NAND component; and (FIGs. 1-2; “[0025] Memory devices 112-1, . . . , 112-N can include, for example, a number of non-volatile memory arrays 114 [NAND array], e.g., arrays of non-volatile memory cells. … the memory cells in the memory arrays 114 of memory devices 112-1, . . . , 112-N can be in a NAND architecture”, “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”)
a controller configured to:  (FIG. 1; [0023]; “Controller 108 can include, for example, control circuitry and/or firmware 110”)
receive a command to write data to the NAND component;  (FIG. 1; [0021]-[0022], “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command], and/or erase information, among other functions and/or operations for temperature related error management for memory cells, as described herein. … the circuitry in controller 108 may include control circuitry for controlling access across memory devices 112-1, . . . , 112-N and/or circuitry for providing a translation layer between host 102 and memory system 104”, [0025], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”)
obtain a temperature corresponding to the NAND component in response to receipt of the command;  (FIG. 1; “[0024] “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command], and/or erase information, among other functions and/or operations for temperature related error management for memory cells, as described herein. … The controller 108 can include firmware 110 circuitry and/or programming for analysis and/or implementation of, for instance, the temperature related error management for memory cells”, “[0026] … a temperature 117 component, e.g., a digital thermometer device to output digital temperature information, to sense, e.g., measure, ambient temperature associated with a particular array of memory cells 114 formed on the die or portions thereof, such as a block, and/or a write temperature information device 118 to enable storage of a write temperature indicator coded to indicate an ambient temperature range in a timeframe in which stored data is written”, [0027], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”)
execute the command to write data to the NAND component including the controller configured to:  (FIG. 1; [0021]-[0022], “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command], and/or erase information, among other functions and/or operations for temperature related error management for memory cells, as described herein. … the circuitry in controller 108 may include control circuitry for controlling access across memory devices 112-1, . . . , 112-N and/or circuitry for providing a translation layer between host 102 and memory system 104”, [0025], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”, [0044])
calculate an error correction code (ECC) for the data being written to the NAND component; and  (FIG. 1; “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”, [0044], “[0047] ... the data can be protected by an error correction code (ECC) parity check technique for error detection before writing the user data to the NAND memory. In some embodiments, ECC parity check code [ECC], e.g., data, can also be stored on NAND memory cells along with the user data”)
write the ECC code to a management portion of the storage device that is separate from a user portion of the storage device to which the data is written, wherein the management portion into which the temperature is written includes unused error correction code bytes, wherein the ECC bytes are pre-dedicated by the controller to hold ECC for the NAND component and distinct from flag bytes; and  (FIG. 1; “[0020] … Memory system 104 [storage device] can be, for example, an SSD. In the embodiment illustrated in FIG. 1, memory system 104 [storage device] includes a physical host interface 106, a number of memory devices 112-1, . . . , 112-N (e.g., solid state memory devices), and a controller 108 (e.g., an SSD controller) coupled to the physical host interface 106 and memory devices 112-1, . . . , 112-N”, [0024], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”, [0044], “[0047] ... the data can be protected by an error correction code (ECC) parity check technique for error detection before writing the user data to the NAND memory. In some embodiments, ECC parity check code, e.g., data, can also be stored on NAND memory cells along with the user data”, “[0060] In various embodiments, ECC parity data and/or auxiliary data can be appended to the user data before writing the user data to the NAND memory cells”; A management portion is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N of the memory system 104 [storage device] that stores the ECC parity data and/or the auxiliary data.  The management portion is different from a user portion, which is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N that stores the user data.)
write the temperature to the management portion along with the ECC;  (FIG. 1; “[0047] … ECC parity check code, e.g., data, can also be stored on NAND memory cells along with the user data”, [0048], “[0059] Accordingly, an element of the temperature related error management described herein is to store an indicator of the ambient temperature, e.g., as determined as a result of measurement by the temperature 117 component shown in FIG. 1, in auxiliary data associated with the data requested to be stored by the host. In various embodiments, the ambient temperature can be stored as auxiliary data, e.g., by the write temperature information 118 component shown in FIG. 1, coding the write temperature as bits in a number of memory cells appended to the data stored in adjacent memory cells in a timeframe during which the data is written and/or stored as a temperature stamp 452 in the controller 450 shown in FIG. 4 and/or in the firmware 110 shown in FIG. 1”, “[0060] In various embodiments, ECC parity data and/or auxiliary data can be appended to the user data before writing the user data to the NAND memory cells”;  the management portion is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N that stores the ECC parity data and/or the auxiliary data that contains the ambient temperature.)
receive a read command to read the data from the NAND component; and  (FIGs. 1-2; [0020]-[0021], “[0033] Subsets of memory cells, e.g., selected from those including 225-1, . . . , 225-N, coupled to a selected word line, selected from 221-1, . . . , 221-N, respectively, can be programmed and/or sensed, e.g., read, together as a group. A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data.”, “[0040] … Data can be read from the array”, “[0047] … When there is a host 102 request to read [read command] the data from the memory devices 112-1, . . . , 112-N, the controller 108 and/or the firmware 110 can read the data from the selected NAND memory cells and an error correction unit (ECU) can decode the user data and the ECC parity check data to correct the erroneously read bits before returning the corrected data to the host”)
read, in response to the read command, the data from the user portion and the temperature from the management portion concurrently from the NAND component; and  (FIGs. 1-2; [0020]-[0021], [0027], “[0033] Subsets of memory cells, e.g., selected from those including 225-1, . . . , 225-N, coupled to a selected word line, selected from 221-1, . . . , 221-N, respectively, can be programmed and/or sensed, e.g., read, together [concurrently] as a group. A number of memory cells programmed and/or sensed together [concurrently] can correspond to a page [NAND component] of data.”, [0040], “[0047] … When there is a host 102 request to read [read command] the data from the memory devices 112-1, . . . , 112-N, the controller 108 and/or the firmware 110 can read the data from the selected NAND memory cells and an error correction unit (ECU) can decode the user data and the ECC parity check data to correct the erroneously read bits before returning the corrected data to the host”, “[0059] Accordingly, an element of the temperature related error management described herein is to store an indicator of the ambient temperature, e.g., as determined as a result of measurement by the temperature 117 component shown in FIG. 1, in auxiliary data associated with the data requested to be stored by the host. In various embodiments, the ambient temperature can be stored as auxiliary data, e.g., by the write temperature information 118 component shown in FIG. 1, coding the write temperature as bits in a number of memory cells appended to the data stored in adjacent memory cells in a timeframe during which the data is written and/or stored as a temperature stamp 452 in the controller 450 shown in FIG. 4 and/or in the firmware 110 shown in FIG. 1”, [0076]; The user portion is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N that stores the user data.  The management portion is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N that stores the ECC parity data and/or the auxiliary data that contains the ambient temperature.)
enable a recovery operation using the temperature read from the NAND component.  (FIGs. 1-2, 4; “[0033] Subsets of memory cells, e.g., selected from those including 225-1, . . . , 225-N, coupled to a selected word line, selected from 221-1, . . . , 221-N, respectively, can be programmed and/or sensed, e.g., read, together as a group. A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data.”, [0045], [0053], [0061], “[0056] … the Vt of the memory cell is subject to changes, for example, time since the memory cell has been programmed, number of times the memory cell has been repeatedly read, ambient temperature to which the memory cell is exposed, among other usage conditions. As such, information read from the NAND memory cell can be corrupted based on the usage condition. One way to recover [recovery operation] the correct information is by changing the read reference voltage. The read reference voltages can be repeatedly varied until the ECU determines that the correct information, e.g., data, is being read. When the data is correctible using this RLC, the event, or codeword, is called RLC recoverable.”, [0057]-[0059], [0064]-[0065], [0075]-[0078])

	Muchherla does not teach wherein the management portion into which the temperature is written includes unused error correction code bytes, wherein the ECC bytes are pre-dedicated by the controller to hold ECC for the NAND component and distinct from flag bytes.    

However, Muchherla in view of Cadigan teaches:
wherein the management portion into which the temperature is written includes unused error correction code bytes, wherein the ECC bytes are pre-dedicated by the controller to hold ECC for the NAND component and distinct from flag bytes.  (Muchherla: FIG. 1; “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”, [0044], “[0047] ... the data can be protected by an error correction code (ECC) parity check technique for error detection before writing the user data to the NAND memory. In some embodiments, ECC parity check code, e.g., data, can also be stored on NAND memory cells along with the user data”, “[0059] Accordingly, an element of the temperature related error management described herein is to store an indicator of the ambient temperature, e.g., as determined as a result of measurement by the temperature 117 component shown in FIG. 1, in auxiliary data associated with the data requested to be stored by the host. In various embodiments, the ambient temperature can be stored as auxiliary data, e.g., by the write temperature information 118 component shown in FIG. 1, coding the write temperature as bits in a number of memory cells appended to the data stored in adjacent memory cells in a timeframe during which the data is written and/or stored as a temperature stamp 452 in the controller 450 shown in FIG. 4 and/or in the firmware 110 shown in FIG. 1”; the management portion is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N that stores the ECC parity data and/or the auxiliary data that contains the ambient temperature.) (Cadigan:  FIGs. 1-6; “[0025] … For this unused memory, an interface ECC memory device can be modified to update the memory space with transaction information, which can later be read out. The particular information to be recorded may be configured. Such data can include but is not limited to a refresh counter, an activate counter, a read or write counter, temperature information, and the like. In some embodiments, any unused bits on any memory device can be repurposed to store event-based information. For instance, one data bit on an ECC memory device can be used, leaving a free bit on a data memory device (for a 32-bit data example). As another example, previously unused capacity of a data bit line of a memory device can be repurposed to transfer event-based information. As a further example, previously unused capacity in a beat of a multi-beat burst can be used to transfer event-based information.”, “[0027] … memory controller 110”, [0037], “[0039] Per beat basis tracking can be used when a larger number of spare locations are available for storing the event-based information 304, such as when the first memory device 104B of channel 1 is remapped as a fully spare device (no interface ECC 302) and the first memory device 104A of channel 0 is only used to store interface ECC 302 for a 64-bit combined data bus. When managed as separate channels, the first memory device 104A, 104B of channels 0 and 1 can each store, for example, a 16-bit value (or two 8-bit values) [bytes] per burst in the event-based information 304.”; The [management portion] is considered to include a section in the first memory device 104B that has been remapped as a fully spare device (no interface ECC 302) so that any unused bits on the first memory device 104B can be repurposed to store event-based information.  Flag bytes are considered to include bytes that are used to store event-based information including a refresh counter, an activate counter, a read or write counter, temperature information, etc.) (Muchherla teaches the management portion as a section of a number of the memory cells of the memory devices 112-1, . . . , 112-N that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page [NAND component], and Cadigan teaches unused bits on an ECC memory device, such as bits of the first memory device 104B, can be repurposed to store event-based information including temperature information.  Thus, one of ordinary skill in the art would be able to combine the teachings to implement unused bits on an ECC memory device of Cadigan, such as bits of the first memory device 104B, to store event-based information including temperature information in the system of Muchherla as the management portion to store the auxiliary data that contains the ambient temperature in order to repurpose spare locations in a memory system to store internally-generated data rather than using higher density technologies that can be more prone to certain issues, such as charge loss.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchherla to incorporate the teachings of Cadigan to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page, with the system of Cadigan that repurposes unused bits on an ECC memory device, such as bits of the first memory device, to store event-based information including temperature information.  Doing so with the system of Muchherla would provide a method to implement unused bits on an ECC memory device of Cadigan, such as bits of the first memory device, to store event-based information including temperature information, in the system of Muchherla as the management portion to store the auxiliary data that contains the ambient temperature in order to repurpose spare locations in a memory system to store internally-generated data rather than using higher density technologies that can be more prone to certain issues, such as charge loss.  (Cadigan, [0001]-[0002])

Regarding claim 2, the combination of Muchherla teaches the storage device of claim 1.

Muchherla further teaches:
wherein, to enable the recovery operation using the temperature, the controller is configured to:
compare the temperature to a threshold; and  (FIGs. 1, 4; [0061]-[0062]; “RBER change profiles can be predetermined for elevated write temperature/lower read temperature and/or lower write temperature/elevated read temperature situations and/or temperature difference thresholds can be identified for both situations, e.g., for storage in the lookup tables 457”)
perform a cross-temperature read-recovery operation in response to the temperature being beyond the threshold.  (FIGs. 1, 4; [0061]-[0062], [0078]; “RBER change profiles can be predetermined for elevated write temperature/lower read temperature and/or lower write temperature/elevated read temperature situations and/or temperature difference thresholds can be identified for both situations, e.g., for storage in the lookup tables 457. Such profiles and/or thresholds can be utilized for selection from a number of predetermined error management operations 456 [cross-temperature read-recovery operation]”, “The controller and/or firmware can be configured to determine, e.g., compute, a numerical temperature difference between the write temperature indicator and the read temperature indicator, e.g., as shown at 454 in FIG. 4, and determine, from stored operations, an error management operation, e.g. as shown at 456 in FIG. 4, for the stored data based, at least in part, on comparison of the determined RBER a number of stored error thresholds and comparison of the numerical temperature difference to a stored temperature difference threshold, e.g., as determined from accessing at least one of the number of lookup tables shown at 457 in FIG. 4”)

Regarding claim 3, the combination of Muchherla teaches the storage device of claim 1.

Muchherla further teaches:
wherein the NAND component is a page in a block.  (FIG. 1; [0027], [0033]; “The memory arrays 114 of memory devices 112-1, . . . , 112-N can include a number of memory cells that can be grouped. As used herein, a group can include a number of memory cells, such as those formed on or in a die, a number of entire arrays, a page, a block, a plane, and/or other groups of memory cells. For example, some memory arrays can include a number of pages of memory cells that make up a block of memory cells.”, “A number of memory cells programmed and/or sensed together can correspond to a page [NAND component] of data”)

Regarding claim 4, the combination of Muchherla teaches the storage device of claim 1.

Muchherla further teaches:
wherein the management portion is part of the page.  (FIG. 1; [0027], [0033], [0059]-[0060], [0076]; “As an example, a 128 gigabyte (GB) memory device can include 4320 bytes of information per page”, “auxiliary data can be appended to the user data before writing the user data to the NAND memory cells”, “the apparatus can be further configured to code subranges, as described herein, of a total temperature range for the write temperature indicator appended as auxiliary data to unused bits of the at least one predetermined number of bytes, e.g., codewords, of the stored data”)

Regarding claim 8, the combination of Muchherla teaches the storage device of claim 1.

Muchherla further teaches:
wherein the controller is arranged to modify a maintenance operation on the NAND component based on the temperature stored in the management portion.  ([0050], [0054], [0058], [0060]-[0064]; “under the circumstances with marked ambient temperature differences, the increased RBER could trigger occurrence and/or detection of CECC and/or UECC events, which in turn could trigger either [maintenance operation including] retirement or refreshing of memory cells, pages, blocks, etc.”, “That is, if a drive is determined to operate under conditions where some of the memory cells may have markedly different write and read temperatures, a controller, for example, can create and/or modify a lookup table using a coded write temperature indicator stored in auxiliary data and use this information for preemptive corrective action to reduce high trigger rates for [maintenance operation including] retirement and/or refresh based upon high levels of CECC, UECC, ECC parity check errors, and/or RBER, among other possibilities for error detection.”)

Regarding claim 9, the combination of Muchherla teaches the storage device of claim 8.

Muchherla further teaches:
wherein the maintenance operation is a refresh of the NAND component, and wherein, to modify the maintenance operation, the controller adjusts thresholds to perform the refresh based on the temperature.  (FIG. 4; [0033], [0058], [0064]; “embodiments of the methods and apparatuses described herein not only provide a controller 108, 450 and/or firmware 110 of devices equipped with memory, e.g., in a NAND architecture, with an ability to separate temperature related events from other memory cell defect mechanisms, but also provide an ability to execute preemptive action by changing the read reference voltages [thresholds] in real time in order reduce trigger rates for memory cell [maintenance operation including] retirement and/or refresh. That is, if a drive is determined to operate under conditions where some of the memory cells may have markedly different write and read temperatures, a controller, for example, can create and/or modify a lookup table using a coded write temperature indicator stored in auxiliary data and use this information for preemptive corrective action to reduce high trigger rates for [maintenance operation including] retirement and/or refresh based upon high levels of CECC, UECC, ECC parity check errors, and/or RBER, among other possibilities for error detection.”)

Regarding claim 10, the combination of Muchherla teaches the storage device of claim 8.

Muchherla further teaches:
wherein the maintenance operation is a retirement of the NAND component.  (FIG. 4; [0033], [0058], [0064]; “embodiments of the methods and apparatuses described herein not only provide a controller 108, 450 and/or firmware 110 of devices equipped with memory, e.g., in a NAND architecture, with an ability to separate temperature related events from other memory cell defect mechanisms, but also provide an ability to execute preemptive action by changing the read reference voltages [thresholds] in real time in order reduce trigger rates for memory cell [maintenance operation including] retirement and/or refresh. That is, if a drive is determined to operate under conditions where some of the memory cells may have markedly different write and read temperatures, a controller, for example, can create and/or modify a lookup table using a coded write temperature indicator stored in auxiliary data and use this information for preemptive corrective action to reduce high trigger rates for [maintenance operation including] retirement and/or refresh based upon high levels of CECC, UECC, ECC parity check errors, and/or RBER, among other possibilities for error detection.”)

Regarding claim 11, the combination of Muchherla teaches the storage device of claim 10.

Muchherla further teaches:
wherein, to modify the maintenance operation, the controller adjusts thresholds to perform the retirement based on the temperature.  (FIG. 4; [0033], [0058], [0064]; “embodiments of the methods and apparatuses described herein not only provide a controller 108, 450 and/or firmware 110 of devices equipped with memory, e.g., in a NAND architecture, with an ability to separate temperature related events from other memory cell defect mechanisms, but also provide an ability to execute preemptive action by changing the read reference voltages [thresholds] in real time in order reduce trigger rates for memory cell [maintenance operation including] retirement and/or refresh. That is, if a drive is determined to operate under conditions where some of the memory cells may have markedly different write and read temperatures, a controller, for example, can create and/or modify a lookup table using a coded write temperature indicator stored in auxiliary data and use this information for preemptive corrective action to reduce high trigger rates for [maintenance operation including] retirement and/or refresh based upon high levels of CECC, UECC, ECC parity check errors, and/or RBER, among other possibilities for error detection.”)

Regarding claim 12, Muchherla teaches: 
An apparatus comprising:
an interface to a memory device that includes a memory page; and  (FIG. 1; “[0020] … In the embodiment illustrated in FIG. 1, memory system 104 includes a physical host interface 106, a number of memory devices 112-1, . . . , 112-N (e.g., solid state memory devices), and a controller 108 (e.g., an SSD controller) coupled to the physical host interface 106 and memory devices 112-1, . . . , 112-N.”, “[0027] The memory arrays 114 of memory devices 112-1, . . . , 112-N can include a number of memory cells that can be grouped. As used herein, a group can include a number of memory cells, such as those formed on or in a die, a number of entire arrays, a page [memory page], a block, a plane, and/or other groups of memory cells.”)
a processing circuitry configured to:  (FIG. 1; “[0020] … In the embodiment illustrated in FIG. 1, memory system 104 includes a physical host interface 106, a number of memory devices 112-1, . . . , 112-N (e.g., solid state memory devices), and a controller 108 (e.g., an SSD controller) [processing circuitry] coupled to the physical host interface 106 and memory devices 112-1, . . . , 112-N.”)
receive a command to write data to the memory page;  (FIG. 1; [0021]-[0022], “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command], and/or erase information, among other functions and/or operations for temperature related error management for memory cells, as described herein. … the circuitry in controller 108 may include control circuitry for controlling access across memory devices 112-1, . . . , 112-N and/or circuitry for providing a translation layer between host 102 and memory system 104”, [0025], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page of data”)
obtain a temperature corresponding to the memory page in response to receipt of the command;  (FIG. 1; “[0024] “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command], and/or erase information, among other functions and/or operations for temperature related error management for memory cells, as described herein. … The controller 108 can include firmware 110 circuitry and/or programming for analysis and/or implementation of, for instance, the temperature related error management for memory cells”, “[0026] … a temperature 117 component, e.g., a digital thermometer device to output digital temperature information, to sense, e.g., measure, ambient temperature associated with a particular array of memory cells 114 formed on the die or portions thereof, such as a block, and/or a write temperature information device 118 to enable storage of a write temperature indicator coded to indicate an ambient temperature range in a timeframe in which stored data is written”, [0027], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page of data”)
execute the command to write data to the memory page including writing the temperature into a dedicated error correction code (ECC) portion of the memory device that is separate from a user portion of the memory device, the dedicated ECC portion being space that is pre-dedicated by the processing circuitry to hold ECC data;  (FIG. 1; [0021]-[0022], “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command], and/or erase information, among other functions and/or operations for temperature related error management for memory cells, as described herein. … the circuitry in controller 108 may include control circuitry for controlling access across memory devices 112-1, . . . , 112-N and/or circuitry for providing a translation layer between host 102 and memory system 104”, [0025], “[0033] … A number of memory cells programmed and/or sensed together can correspond to a page of data”, [0044], “[0059] Accordingly, an element of the temperature related error management described herein is to store an indicator of the ambient temperature, e.g., as determined as a result of measurement by the temperature 117 component shown in FIG. 1, in auxiliary data associated with the data requested to be stored by the host. In various embodiments, the ambient temperature can be stored as auxiliary data, e.g., by the write temperature information 118 component shown in FIG. 1, coding the write temperature as bits in a number of memory cells appended to the data stored in adjacent memory cells in a timeframe during which the data is written and/or stored as a temperature stamp 452 in the controller 450 shown in FIG. 4 and/or in the firmware 110 shown in FIG. 1”)
read, in response to a command to read the memory page, the data from the user portion and the temperature from the dedicated ECC portion; and  (FIGs. 1-2; [0020]-[0021], [0027], “[0033] Subsets of memory cells, e.g., selected from those including 225-1, . . . , 225-N, coupled to a selected word line, selected from 221-1, . . . , 221-N, respectively, can be programmed and/or sensed, e.g., read, together as a group. A number of memory cells programmed and/or sensed together can correspond to a page of data.”, [0040], “[0047] … When there is a host 102 request to read [command] the data from the memory devices 112-1, . . . , 112-N, the controller 108 and/or the firmware 110 can read the data from the selected NAND memory cells and an error correction unit (ECU) can decode the user data and the ECC parity check data to correct the erroneously read bits before returning the corrected data to the host”, “[0059] Accordingly, an element of the temperature related error management described herein is to store an indicator of the ambient temperature, e.g., as determined as a result of measurement by the temperature 117 component shown in FIG. 1, in auxiliary data associated with the data requested to be stored by the host. In various embodiments, the ambient temperature can be stored as auxiliary data, e.g., by the write temperature information 118 component shown in FIG. 1, coding the write temperature as bits in a number of memory cells appended to the data stored in adjacent memory cells in a timeframe during which the data is written and/or stored as a temperature stamp 452 in the controller 450 shown in FIG. 4 and/or in the firmware 110 shown in FIG. 1”, [0076]; The user portion is considered to include a section of the memory cells of the memory devices 112-1, . . . , 112-N that stores the user data.)
select a recovery operation using the temperature.  (FIGs. 1-2, 4; “[0033] Subsets of memory cells, e.g., selected from those including 225-1, . . . , 225-N, coupled to a selected word line, selected from 221-1, . . . , 221-N, respectively, can be programmed and/or sensed, e.g., read, together as a group. A number of memory cells programmed and/or sensed together can correspond to a page of data.”, [0045], [0053], [0061], “[0056] … the Vt of the memory cell is subject to changes, for example, time since the memory cell has been programmed, number of times the memory cell has been repeatedly read, ambient temperature to which the memory cell is exposed, among other usage conditions. As such, information read from the NAND memory cell can be corrupted based on the usage condition. One way to recover [recovery operation] the correct information is by changing the read reference voltage. The read reference voltages can be repeatedly varied until the ECU determines that the correct information, e.g., data, is being read. When the data is correctible using this RLC, the event, or codeword, is called RLC recoverable.”, [0057]-[0059], [0064]-[0065], [0075]-[0078])

Muchherla teaches execute the command to write data to the memory page including writing the temperature; read, in response to a command to read the memory page, the data from the user portion and the temperature.  Nevertheless, Muchherla does not teach execute the command to write data to the memory page including writing the temperature into a dedicated error correction code (ECC) portion of the memory device that is separate from a user portion of the memory device, the dedicated ECC portion being space that is pre-dedicated by the processing circuitry to hold ECC data; read, in response to a command to read the memory page, the data from the user portion and the temperature from the dedicated ECC portion.

However, Cadigan teaches:
execute the command to write data to the memory page including writing the temperature into a dedicated error correction code (ECC) portion of the memory device that is separate from a user portion of the memory device, the dedicated ECC portion being space that is pre-dedicated by the processing circuitry to hold ECC data;  (FIGs. 1-6; “[0022] … The interface ECC value is generated by a memory controller with write data and can be stored on a per-beat basis (e.g., each write is a burst of eight beats, and a single write on a 64-bit data bus is an eight beat burst, each with 8 bits of ECC).”, “[0025] … For this unused memory, an interface ECC memory device can be modified to update the memory space with transaction information, which can later be read out. The particular information to be recorded may be configured. Such data can include but is not limited to a refresh counter, an activate counter, a read or write counter, temperature information, and the like. In some embodiments, any unused bits on any memory device can be repurposed to store event-based information. For instance, one data bit on an ECC memory device can be used, leaving a free bit on a data memory device (for a 32-bit data example). As another example, previously unused capacity of a data bit line of a memory device can be repurposed to transfer event-based information. As a further example, previously unused capacity in a beat of a multi-beat burst can be used to transfer event-based information.”, “[0027] … The memory system 10 includes a memory module 100 [memory device] connected to a memory controller 110 [processing circuitry].”, “[0029] … The first memory device 104B is configured to provide error protection for the data values of memory devices 106B for channel 1.”, [0037], “[0039] Per beat basis tracking can be used when a larger number of spare locations are available for storing the event-based information 304, such as when the first memory device 104B of channel 1 is remapped as a fully spare device (no interface ECC 302) and the first memory device 104A of channel 0 is only used to store interface ECC 302 for a 64-bit combined data bus. When managed as separate channels, the first memory device 104A, 104B of channels 0 and 1 can each store, for example, a 16-bit value (or two 8-bit values) per burst in the event-based information 304.”; The memory page is considered to include sections in the memory devices 106B and the first memory device 104B.  The dedicated error correction code (ECC) portion is considered to include a section in the first memory device 104B, which is an ECC memory device that has been remapped as a fully spare device (no interface ECC 302) so that any unused bits on the first memory device 104B can be repurposed to store event-based information including the temperature information.  As such, the dedicated ECC portion in the first memory device 104B (ECC memory device) is pre-dedicated for ECC.  A user portion is considered to include a section in the memory devices 106B that stores the data values.)
read, in response to a command to read the memory page, the data from the user portion and the temperature from the dedicated ECC portion.  (FIGs. 1-6; “[0022] … The interface ECC value is generated by a memory controller with write data and can be stored on a per-beat basis (e.g., each write is a burst of eight beats, and a single write on a 64-bit data bus is an eight beat burst, each with 8 bits of ECC). … When the data is read back out, each of the eight beats of the burst of data received by the memory controller can be checked against its interface ECC value.”, “[0025] … For this unused memory, an interface ECC memory device can be modified to update the memory space with transaction information, which can later be read out. The particular information to be recorded may be configured. Such data can include but is not limited to a refresh counter, an activate counter, a read or write counter, temperature information, and the like.”, “[0029] … The first memory device 104B is configured to provide error protection for the data values of memory devices 106B for channel 1. … the four memory devices 106B in channel 1 provide a 32-bit wide data interface (x32 data per channel) to the memory controller 110 for reading or writing.”;  The memory page is considered to include sections in the memory devices 106B and the first memory device 104B.  A user portion is considered to include a section in the memory devices 106B.  The user portion is considered to include a section in the memory devices 106B that stores the data values from the memory controller 110.  The dedicated ECC portion is considered to include a section in the first memory device 104B, which is an ECC memory device that has been remapped as a fully spare device (no interface ECC 302) so that any unused bits on the first memory device 104B can be repurposed to store event-based information including the temperature information.)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muchherla to incorporate the teachings of Cadigan to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page, with the system of Cadigan that repurposes unused bits on an ECC memory device, such as bits of the first memory device, to store event-based information including temperature information.  Doing so with the system of Muchherla would provide a method to implement unused bits on an ECC memory device of Cadigan, such as bits of the first memory device, to store event-based information including temperature information, in the system of Muchherla as the management portion to store the auxiliary data that contains the ambient temperature in order to repurpose spare locations in a memory system to store internally-generated data rather than using higher density technologies that can be more prone to certain issues, such as charge loss.  (Cadigan, [0001]-[0002])

Regarding claim 13, the combination of Muchherla teaches the apparatus of claim 12.

Muchherla further teaches:
wherein the processing circuitry is arranged to read the temperature in response to a read error metric of the data being over a threshold.  ([0058], [0060], [0063]-[0064]; “under the circumstances with marked ambient temperature differences, the increased RBER [read error metric] could trigger occurrence and/or detection of CECC and/or UECC events, which in turn could trigger either [maintenance operation including] retirement or refreshing of memory cells, pages, blocks, etc.”, “Whenever a retirement and/or refresh event is detected, for example, by an error detection 455 element of the controller 450, the controller 450 can read the write temperature indicator in the auxiliary data and/or the corresponding write temperature stamp 452, compare it with an ambient read temperature 453, e.g., as determined by and/or received from the temperature 117 component shown in FIG. 1, determine, e.g., compute, a temperature difference 454, and determine whether the retirement and/or refresh event is a temperature related event or not, e.g., by reference to a number of lookup tables 457.”, “For example, blocks of memory cells meeting criteria of a retirement policy and/or a refresh policy, e.g., based upon matching or exceeding ECC parity check and/or RBER levels [threshold] stored in the error detection 455 element, but not meeting, e.g., not matching or exceeding, a temperature difference profile and/or threshold stored in the lookup tables 457 may be immediately retired and/or refreshed based on meeting the criteria of those predetermined error management operations 456.”, “That is, if a drive is determined to operate under conditions where some of the memory cells may have markedly different write and read temperatures, a controller, for example, can create and/or modify a lookup table using a coded write temperature indicator stored in auxiliary data and use this information for preemptive corrective action to reduce high trigger rates for [maintenance operation including] retirement and/or refresh based upon high levels of CECC, UECC, ECC parity check errors, and/or RBER, among other possibilities for error detection.”)

Regarding claim 14, the claimed apparatus comprises substantially the same steps or elements as those in claim 2.  Accordingly, claim 14 is also rejected for the same reasons as set forth for those in claim 2 above.

Regarding claim 16, the combination of Muchherla teaches the apparatus of claim 12.

Muchherla in view of Cadigan further teaches:
wherein the processing circuitry is arranged to modify a maintenance operation on the memory page based on the temperature stored in the dedicated ECC portion.  (Muchherla: [0050], [0054], [0058], [0060]-[0064]; “under the circumstances with marked ambient temperature differences, the increased RBER could trigger occurrence and/or detection of CECC and/or UECC events, which in turn could trigger either [maintenance operation including] retirement or refreshing of memory cells, pages, blocks, etc.”, “That is, if a drive is determined to operate under conditions where some of the memory cells may have markedly different write and read temperatures, a controller, for example, can create and/or modify a lookup table using a coded write temperature indicator stored in auxiliary data and use this information for preemptive corrective action to reduce high trigger rates for [maintenance operation including] retirement and/or refresh based upon high levels of CECC, UECC, ECC parity check errors, and/or RBER, among other possibilities for error detection.”) (Cadigan: [0022], [0025], [0027], [0029], [0037], “[0039] Per beat basis tracking can be used when a larger number of spare locations are available for storing the event-based information 304, such as when the first memory device 104B of channel 1 is remapped as a fully spare device (no interface ECC 302) and the first memory device 104A of channel 0 is only used to store interface ECC 302 for a 64-bit combined data bus. When managed as separate channels, the first memory device 104A, 104B of channels 0 and 1 can each store, for example, a 16-bit value (or two 8-bit values) per burst in the event-based information 304.”; The dedicated ECC portion is considered to include a section in the first memory device 104B, which is an ECC memory device that has been remapped as a fully spare device (no interface ECC 302) so that any unused bits on the first memory device 104B can be repurposed to store event-based information including the temperature information.) (Muchherla teaches under the circumstances with marked ambient temperature differences, the increased RBER could trigger occurrence and/or detection of CECC and/or UECC events, which in turn could trigger either [maintenance operation including] retirement or refreshing of memory cells, pages, blocks, etc., and Cadigan teaches the dedicated ECC portion as a section in the first memory device 104B, which is an ECC memory device that has been remapped as a fully spare device (no interface ECC 302) so that any unused bits on the first memory device 104B can be repurposed to store event-based information including the temperature information.  Thus, one of ordinary skill in the art would be able to combine the teachings to implement unused bits on an ECC memory device of Cadigan, such as bits of the first memory device 104B, to store event-based information including temperature information as the management portion in the system of Muchherla to store the auxiliary data that contains the ambient temperature that is needed for [maintenance operation including] retirement or refreshing of memory cells in order to repurpose spare locations in a memory system to store internally-generated data rather than using higher density technologies that can be more prone to certain issues, such as charge loss.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Cadigan to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page, with the system of Cadigan that repurposes unused bits on an ECC memory device, such as bits of the first memory device, to store event-based information including temperature information.  Doing so with the system of Muchherla would provide a method to implement unused bits on an ECC memory device of Cadigan, such as bits of the first memory device, to store event-based information including temperature information as the management portion in the system of Muchherla to store the auxiliary data that contains the ambient temperature that is needed for [maintenance operation including] retirement or refreshing of memory cells in order to repurpose spare locations in a memory system to store internally-generated data rather than using higher density technologies that can be more prone to certain issues, such as charge loss.  (Cadigan, [0001]-[0002])

Regarding claim 17, the claimed apparatus comprises substantially the same steps or elements as those in claim 9.  Accordingly, claim 17 is also rejected for the same reasons as set forth for those in claim 9 above.

Regarding claim 18, the claimed apparatus comprises substantially the same steps or elements as those in claim 10.  Accordingly, claim 18 is also rejected for the same reasons as set forth for those in claim 10 above.

Regarding claim 19, the combination of Muchherla teaches the apparatus of claim 12.

Cadigan further teaches:
wherein the dedicated ECC portion is on the memory page.  (FIGs. 1-6; “[0022] … The interface ECC value is generated by a memory controller with write data and can be stored on a per-beat basis (e.g., each write is a burst of eight beats, and a single write on a 64-bit data bus is an eight beat burst, each with 8 bits of ECC).”, “[0025] … For this unused memory, an interface ECC memory device can be modified to update the memory space with transaction information, which can later be read out. The particular information to be recorded may be configured. Such data can include but is not limited to a refresh counter, an activate counter, a read or write counter, temperature information, and the like. In some embodiments, any unused bits on any memory device can be repurposed to store event-based information. For instance, one data bit on an ECC memory device can be used, leaving a free bit on a data memory device (for a 32-bit data example). As another example, previously unused capacity of a data bit line of a memory device can be repurposed to transfer event-based information. As a further example, previously unused capacity in a beat of a multi-beat burst can be used to transfer event-based information.”, “[0027] … The memory system 10 includes a memory module 100 [memory device] connected to a memory controller 110 [processing circuitry].”, “[0029] … The first memory device 104B is configured to provide error protection for the data values of memory devices 106B for channel 1.”, [0037], “[0039] Per beat basis tracking can be used when a larger number of spare locations are available for storing the event-based information 304, such as when the first memory device 104B of channel 1 is remapped as a fully spare device (no interface ECC 302) and the first memory device 104A of channel 0 is only used to store interface ECC 302 for a 64-bit combined data bus. When managed as separate channels, the first memory device 104A, 104B of channels 0 and 1 can each store, for example, a 16-bit value (or two 8-bit values) per burst in the event-based information 304.”; The dedicated ECC portion is considered to include a section in the first memory device 104B, which is an ECC memory device that has been remapped as a fully spare device (no interface ECC 302) so that any unused bits on the first memory device 104B can be repurposed to store event-based information including the temperature information.  The memory page is considered to include sections in the memory devices 106B and the first memory device 104B.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Cadigan to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page, with the system of Cadigan that repurposes unused bits on an ECC memory device, such as bits of the first memory device, to store event-based information including temperature information.  Doing so with the system of Muchherla would provide a method to implement unused bits on an ECC memory device of Cadigan, such as bits of the first memory device, to store event-based information including temperature information as the management portion that is a part of the memory page, in the system of Muchherla to store the auxiliary data that contains the ambient temperature in order to repurpose spare locations in a memory system to store internally-generated data rather than using higher density technologies that can be more prone to certain issues, such as charge loss.  (Cadigan, [0001]-[0002])

Regarding claim 20, the combination of Muchherla teaches the apparatus of claim 12.

Muchherla further teaches:
wherein the memory page is a NAND flash device.  (FIG. 1; [0005], [0025], [0027]; “Two common types of flash memory array architectures are the “NAND” and “NOR” architectures, so called for the logical form in which the basic memory cell configuration of each is arranged.”, “the memory cells in the memory arrays 114 of memory devices 112-1, . . . , 112-N can be in a NAND architecture”, “The memory arrays 114 of memory devices 112-1, . . . , 112-N can include a number of memory cells that can be grouped. As used herein, a group can include a number of memory cells, such as those formed on or in a die, a number of entire arrays, a page [memory page], a block, a plane, and/or other groups of memory cells.”)

Regarding claim 23, the combination of Muchherla teaches the apparatus of claim 12.

Muchherla further teaches:
wherein, to obtain the temperature, the processing circuitry obtains the temperature from a thermometer in response to receiving the command.  ([0024], [0026]; “[0024] … Controller 108 can communicate with memory devices 112-1, . . . , 112-N to direct operations to sense (e.g., read), program (e.g., write) [command]”, “a temperature 117 component, e.g., a digital thermometer device to output digital temperature information, to sense, e.g., measure, ambient temperature associated with a particular array of memory cells 114 formed on the die or portions thereof, such as a block, and/or a write temperature information device 118 to enable storage of a write temperature indicator coded to indicate an ambient temperature range in a timeframe in which stored data is written”)

Claims 5-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2016/0117216 A1), hereinafter “Muchherla”, in view of Cadigan et al. (US 2019/0171520 A1), hereinafter “Cadigan”, as applied to claims 1, 4, and 20 above, and further in view of Yang et al. (US 2016/0322108 A1), hereinafter “Yang”.

Regarding claim 5, the combination of Muchherla teaches the storage device of claim 4.

The combination of Muchherla does not teach wherein the management portion of the page is programmed using a single-level cell encoding, and wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.  

However, Yang teaches:
wherein the management portion of the page is programmed using a single-level cell encoding, and wherein the user portion of the page is programmed using an encoding with a greater density than the SLC encoding.  ([0066]-[0067], [0070], [0074]; “Use of Dummy Word Lines for Metadata Storage … This section presents techniques that allow the metadata of a memory block to be known in real time, storing the signature of a block to track the time, history (effects of data retention and read disturb), bit error rate (BER) evolution, data temperature”, “the exemplary embodiment programs one or more of the dummy word lines with a block's associated metadata. As the dummy word lines are not used for the storage of user data, whether from the host or system data, this does not reduce the block's data storage capacity. The user data can be stored in a multi-state, or MLC, format, while the metadata can be written on to the dummy word lines in either binary, or SLC, format or a MLC format”, “In a typical arrangement, a single page of data can hold enough content to store a block's associated metadata on a single dummy word line in a binary, SLC format.”;  Note that the density of the multi-state, or MLC, format is greater than the density of the SLC format.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Yang to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page, with the system of Yang that stores the user data in a multi-state or MLC format, and the metadata in a SLC format, where the density of the multi-state or MLC format is greater than the density of the SLC format.  Doing so with the system of Muchherla would provide a method for data storage of Yang that selects free blocks for a write operation while avoiding a number of free blocks from the area of the cluster failure and repeated errors in the write process.  (Yang, [0007])

Regarding claim 6, the combination of Muchherla teaches the storage device of claim 1.

The combination of Muchherla does not teach wherein the management portion of the NAND component is encoded with error correction.  

However, Yang teaches:
wherein the management portion of the NAND component is encoded with error correction.  ([0075]; “The metadata can be written using an SLC-like (binary format) programming scheme and can be protected with ECC, if desired, that can be generated on the controller from the metadata and then transferred over as ECC code words”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Yang to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, where the number of memory cells programmed and/or sensed together correspond to a page, with the system of Yang that stores the user data in a multi-state or MLC format, and the metadata in a SLC format.  Doing so with the system of Muchherla would provide a method for data storage of Yang that selects free blocks for a write operation while avoiding a number of free blocks from the area of the cluster failure and repeated errors in the write process.  (Yang, [0007])

Regarding claim 21, the claimed apparatus comprises substantially the same steps or elements as those in claim 5.  Accordingly, claim 21 is also rejected for the same reasons as set forth for those in claim 5 above.

Regarding claim 22, the claimed apparatus comprises substantially the same steps or elements as those in claim 6.  Accordingly, claim 22 is also rejected for the same reasons as set forth for those in claim 6 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2016/0117216 A1), hereinafter “Muchherla”, in view of Cadigan et al. (US 2019/0171520 A1), hereinafter “Cadigan”, as applied to claims 1 and 14 above, and further in view of Madraswala et al. (US 2019/0043596 A1), hereinafter “Madraswala”.

Regarding claim 7, the combination of Muchherla teaches the storage device of claim 1.

The combination of Muchherla does not teach wherein the temperature is provided to a host invoking the read, and wherein the host uses the temperature to implement the cross-temperature read-recovery operation.  

However, Madraswala teaches:
wherein the temperature is provided to a host invoking the read, and wherein the host uses the temperature to implement the cross-temperature read-recovery operation.  (FIG. 3; [0052]-[0053]; “If, at the block 316, it is determined that the difference between T1 and T2 is greater than ΔTmax, the technique 300 may include, at a block 320, failing with an excessive temperature difference status. In some embodiments, failing with the excessive temperature difference status may include sending a temperature difference exceeded flag (e.g., from the memory controller 111 to the host controller 131).”, “upon receiving an excessive temperature difference flag at the block 320, the host controller 131 (e.g., an SSD controller) may perform one or more of error correction or data recovery procedures (e.g., with ECC engine 196). In various embodiments, the host controller 131 may issue a read command to externally read the data for LP, UP, and XP, and correct them through an ECC engine 196.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Madraswala to provide the system of Muchherla that controls access to the management portion as a section of a number of the memory cells of the memory devices that stores the auxiliary data that contains the ambient temperature, with the system of Madraswala having the host controller that performs one or more of error correction or data recovery procedures upon receiving an excessive temperature difference flag.  Doing so with the system of Muchherla would provide the error correction or data recovery procedures of Madraswala to facilitate recovery of data encoded by one or more NAND cells in the memory devices of Muchherla.  (Madraswala, [0012])

Regarding claim 15, the claimed apparatus comprises substantially the same steps or elements as those in claim 7.  Accordingly, claim 15 is also rejected for the same reasons as set forth for those in claim 7 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US 2016/0117216 A1), hereinafter “Muchherla”, in view of Cadigan et al. (US 2019/0171520 A1), hereinafter “Cadigan”, as applied to claim 12 above, and further in view of Oh et al. (US 2015/0301932 A1), hereinafter “Oh”.

Regarding claim 24, the combination of Muchherla teaches the apparatus of claim 12.

Muchherla further teaches:  
wherein, to obtain the temperature, the processing circuitry obtains the temperature from a buffer, a thermometer periodically measuring the temperature and storing the temperature in the buffer.  (FIG. 1; [0020], [0026]; “a controller 108 (e.g., an SSD controller) [processing circuitry]”, “a temperature 117 component, e.g., a digital thermometer device to output digital temperature information, to sense, e.g., measure, ambient temperature associated with a particular array of memory cells 114 formed on the die or portions thereof, such as a block, and/or a write temperature information device 118 to enable storage of a write temperature indicator coded to indicate an ambient temperature range in a timeframe in which stored data is written, … The write temperature can be sampled at various increments, e.g., intervals, for example, as determined by how quickly the ambient temperature can markedly vary, e.g., once every 1 minute, among other possible increments.”)

Muchherla teaches wherein, to obtain the temperature, the processing circuitry obtains the temperature, a thermometer periodically measuring the temperature and storing the temperature.  Nevertheless, the combination of Muchherla does not teach the processing circuitry obtains the temperature from a buffer, a thermometer periodically storing the temperature in the buffer.  

However, Oh teaches:
the processing circuitry obtains the temperature from a buffer, a thermometer periodically storing the temperature in the buffer.  (FIGs. 1-8; [0056], [0077], [0080]-[0081], [0098]; “The temperature sensor 200 [thermometer] may provide a measured temperature Temp to the memory controller 300”, “the memory controller 300 [processing circuitry]”, “Information about the temperature range corresponding to each memory management operation may be stored in a register provided in the processor 310 or the temperature information storage unit 340 (see FIG. 4) [buffer].”, “a temperature 117 component, e.g., a digital thermometer device to output digital temperature information, to sense, e.g., measure, ambient temperature associated with a particular array of memory cells 114 formed on the die or portions thereof, such as a block, and/or a write temperature information device 118 to enable storage of a write temperature indicator coded to indicate an ambient temperature range in a timeframe in which stored data is written, … The write temperature can be sampled at various increments, e.g., intervals, for example, as determined by how quickly the ambient temperature can markedly vary, e.g., once every 1 minute, among other possible increments.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Muchherla to incorporate the teachings of Oh to provide the system of Muchherla having the temperature component (e.g., a digital thermometer device) that outputs digital temperature information for controlling access to the memory devices that store the auxiliary data that contains the ambient temperature, with the system of Oh having the temperature sensor that measures the ambient temperature associated with a particular array of memory cells and stores the temperature in the temperature information storage unit, where the temperature is sampled at various increments or intervals.  Doing so with the system of Muchherla would provide the temperature sensor of Oh to implement the temperature component of Muchherla to provide a nonvolatile memory system with data recovery techniques that ensure high operational reliability.  (Oh, [0004])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Danilak et al. (US 2014/0157078 A1) discloses a data storage device may comprise a flash controller and an array of flash memory devices coupled to the flash controller. The array may comprise a plurality of S-Pages that may each comprise a plurality of F-Pages. In turn, each of the plurality of F-Pages may be configured to store a variable amount of data and a variable amount of error correction code. The flash controller may be configured to generate an error correction code across each F-Page of an S-Page and to store the generated error correction code within one or more F-Pages having the largest amount of data.
Shah et al. (US 10,026,483 B1) discloses techniques with cross-temperature effects in non-volatile memory systems. One technology disclosed herein includes an apparatus and method that scrubs a block of non-volatile memory cells responsive to a determination that variance in word line program temperatures in the block exceeds a threshold. Such blocks having large variance in programming temperatures for different word lines can potentially have high BERs when reading. This may be due to the difficulty in having one set of read levels that are optimum for all word lines in the block.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /TONG B. VO/Examiner, Art Unit 2136